Case 1:20-cv-00098-CG-MU Document 3 Filed 03/03/20 Page 1 of 5                        PageID #: 10




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

COREY L. DIAMOND,                             :

       Plaintiff,                             :

vs.                                           :       CA 20-00098-CG-MU

HERMAN THOMAS,                                :

       Defendant.

                            REPORT AND RECOMMENDATION

       This action is before the Court on Plaintiff’s pro se complaint (Doc. 1) and motion

to proceed without prepayment of fees and costs (see Doc. 2). This matter has been

referred to the undersigned for pretrial disposition pursuant to 28 U.S.C. § 636(b)(1)(B)

and General Local Rule 72(a)(2)(S). Because Diamond has requested leave to proceed

without prepayment of costs and fees (see Doc. 2), this Court has the obligation to

undertake a review of his complaint pursuant to the provisions of 28 U.S.C. § 1915(e).

That statute instructs courts to dismiss any action when it is determined that an in forma

pauperis applicant’s suit is “frivolous or malicious,” “fails to state a claim on which relief

may be granted,” or “seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B). Upon consideration of the pleadings, it is

recommended that this action be DISMISSED, prior to service of process, because

Plaintiff has failed to establish that this Court can exercise federal-question jurisdiction

over this matter and, as a result, his complaint must be dismissed as frivolous.1


       1
                Because Diamond’s purported “claim” under 18 U.S.C. § 242 pertains to a
criminal statute that does not provide a civil cause of action or any civil remedies, this Court
cannot exercise subject-matter jurisdiction and his complaint is frivolous; therefore, the
(Continued)
Case 1:20-cv-00098-CG-MU Document 3 Filed 03/03/20 Page 2 of 5                    PageID #: 11




                                   BRIEF BACKGROUND

       On February 20, 2020, the pro se Plaintiff filed a form complaint against Herman

Thomas wherein he seeks damages in the amount of $3,000,000.00 for actions of the

Defendant from 1998 through 2005 in ordering Diamond to pull his pants down and

trying to paddle the Plaintiff. (Doc. 1, at 4) In the complaint, Diamond check-marked the

box indicating that this Court can exercise federal-question jurisdiction (see id. at 3)

over a claim he avers is brought against the Defendant solely in accordance with 18

U.S.C. § 242 (see id. at 4 & 5).

                                        DISCUSSION

       Given that Plaintiff has specifically asserted only an 18 U.S.C. § 242 claim

against Herman Thomas, and recognizing that this Court has previously determined that

any § 1983 (or other claims) Plaintiff may possess arising out of Thomas’ actions are

time-barred, see Diamond v. City of Mobile, Alabama, 19-0917-CG-MU, there is no

need for this Court to liberally construe Plaintiff’s complaint as raising any other claim.

       A complaint is deemed “frivolous” under § 1915(e)(2) where there is no subject-

matter jurisdiction. See Davis v. Ryan Oaks Apartment, 357 Fed.Appx. 237, 238-39

(11th Cir. Dec. 17, 2009).2 “’Subject-matter jurisdiction . . . refers to a tribunal’s power to

hear a case.’” Lobo v. Celebrity Cruises, Inc., 704 F.3d 882, 891 (11th Cir.) (citation

omitted), cert. denied, 571 U.S. 817, 134 S.Ct. 61, 187 L.Ed.2d 26 (2013). And while




undersigned simply MOOTS Diamond’s motion to proceed without prepayment of fees and
costs (Doc. 2).
       2
                 Independent of the Court’s duty under § 1915(e) to evaluate the claim of a party
proceeding in forma pauperis, this Court also has an obligation to ensure that subject-matter
jurisdiction exists.



                                               2
Case 1:20-cv-00098-CG-MU Document 3 Filed 03/03/20 Page 3 of 5                          PageID #: 12




this Court must liberally construe Plaintiff’s pro se pleading, “[l]iberal construction has its

limits . . . and this court may not rewrite an otherwise deficient [pleading] in order to

create jurisdiction.” In re Davis, 237 B.R. 177, 181 (M.D. Ala. 1999) (citations omitted).3

       A federal question exists if a civil action arises “under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331. “[F]ederal-question jurisdiction may be

based on a civil action alleging a violation of the Constitution, or asserting a federal

cause of action established by a congressionally created expressed or implied private

remedy for violations of a federal statute.” Jairath v. Dyer, 154 F.3d 1280, 1282 (11th

Cir. 1998) (citation omitted).

       Diamond has not alleged any “federal question” that would give this Court

jurisdiction to decide his complaint. Plaintiff’s citation to and reliance on 18 U.S.C. §

242, a civil rights law, does not suffice because that statute does not confer jurisdiction.

Indeed, 18 U.S.C. § 242 is a criminal statute and does not include a civil cause of action

nor may Plaintiff bring criminal charges against Defendant Herman Thomas through a

private lawsuit. Compare, e.g., Thibeaux v. U. S. Attorney General, 275 Fed.Appx. 889,

893 (11th Cir. Apr. 20, 2008) (finding 18 U.S.C. § 242 does not provide a civil cause of

action or any civil remedies) with, e.g., SRP Sub LLC v. Johnson, 2019 WL 5491837, *5

(N.D. Ga. Aug. 29, 2019) (finding that a party cannot bring criminal charges against an

opposing party through a private lawsuit). Accordingly, this Court lacks subject-matter


        3
                Stated somewhat differently, even though it is clear that “[p]leadings filed by pro
se litigants are given liberal construction,” these litigants are “’required [] to conform to procedural
rules[,]’” Cornelius v. U.S. Bank Nat’l Ass’n, 452 Fed.Appx. 863, 865 (11th Cir. Nov. 29, 2011),
quoting Moton v. Cowart, 631 F.3d 1337, 1341 n.2 (11th Cir. 2011), and, as a consequence,
“must ‘affirmatively allege facts demonstrating the existence of jurisdiction.’” Id., quoting Taylor
v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994) (other citation omitted).




                                                  3
Case 1:20-cv-00098-CG-MU Document 3 Filed 03/03/20 Page 4 of 5                    PageID #: 13




jurisdiction and, therefore, Diamond’s complaint must be dismissed as frivolous, 28

U.S.C. § 1915(e)(2)(B)(i).

                                       CONCLUSION

       Based upon the foregoing, it is RECOMMENDED that this action be

DISMISSED, prior to service of process, because this Court cannot exercise federal-

question jurisdiction; therefore, Diamond’s complaint must be dismissed as frivolous,

see 28 U.S.C. § 1915(e)(2)(B)(i).

                       NOTICE OF RIGHT TO FILE OBJECTIONS

       A copy of this report and recommendation shall be served on all parties in the

manner provided by law. Any party who objects to this recommendation or anything in it

must, within fourteen (14) days of the date of service of this document, file specific

written objections with the Clerk of this Court. See 28 U.S.C. § 636(b)(1); FED.R.CIV.P.

72(b); S.D. Ala. GenLR 72(c)(1) & (2). The parties should note that under Eleventh

Circuit Rule 3-1, “[a] party failing to object to a magistrate judge’s findings or

recommendations contained in a report and recommendation in accordance with the

provisions of 28 U.S.C. § 636(b)(1) waives the right to challenge on appeal the district

court’s order based on unobjected-to factual and legal conclusions if the party was

informed of the time period for objecting and the consequences on appeal for failing to

object. In the absence of a proper objection, however, the court may review on appeal

for plain error if necessary in the interests of justice.” 11th Cir. R. 3-1. In order to be

specific, an objection must identify the specific finding or recommendation to which

objection is made, state the basis for the objection, and specify the place in the

Magistrate Judge’s report and recommendation where the disputed determination is




                                               4
Case 1:20-cv-00098-CG-MU Document 3 Filed 03/03/20 Page 5 of 5              PageID #: 14




found. An objection that merely incorporates by reference or refers to the briefing before

the Magistrate Judge is not specific.

      DONE this the 3rd day of March, 2020.

                                  s/P. Bradley Murray
                                  UNITED STATES MAGISTRATE JUDGE




                                            5
